Fourth Court of Appeals
                                San Antonio, Texas
                                    November 20, 2018

                                   No. 04-18-00266-CV

                                      TCOE, INC.,
                                       Appellant

                                            v.

                              SA QUAD VENTURES, LLC,
                                      Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2018CV00153
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
    The Appellant’s Motion to Extend Time to File Appellant’s Reply Brief is hereby
GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court